SCHOOL DISTRICTS: INSURANCE: RETIRED EMPLOYEES: School district is not
required to make available same level of insurance coverage to retired employees 65 years of age
and older as that provided to active employees. Minn. Stat. § 471.61. Sul:-‘d. 211

16th -7
(Cr. ref. 593-25),
125a-28,
469a-7
December 15, 19'98

Patricia A. Maloney

Amy E. Mace

Ratwik, Roszak & Maloney, P.A.
300 Peavey Building

730 Second Avenue South
Minneapolis. MN 55402

Dear Ms. Maloney and Ms. Macc:

In your letter to Attomey General I-Iubert I-I. Humphrey III. you submit substantially the
following:

FACTS

Independent School District No. 622. North St. Paul-Maplewood provides group hospital.
medical and dental insurance coverage to its employees The school district also allows former
employees and their dependents to continue to participate in the same hospital. medical and
dental insurance group that the employee participated in immediately before retirement.

You then ask substantially the l`ollowing:

QUESTION

ls the school district required by Minn. Stat. § 471.61. subd. 2b to make available to an
eligible employee who is 65 years or age or older the same level of coverage that the employee
received prior to retirement'?

OPINION

We answer your question in the negative .\linn. b`tat. § -.l'/'l .6 l . subd. 1b provides in part:

.~\ unit ol` local government must allow :1 former employee and the employees
dependents to continue to participate indetinitely in the employer-sponsored

Patricia A. Maloney
Amy E. Mace
Page 2

hospital. medical. and dental insurance group that the employee participated in
immediately before retirement under the following conditions:

(a)***

(b) Until the fenner employee reaches age 65, the former employee and
dependents must be pooled in the same group as active employees for pEoses of
establishing premiums and covera§ for hospital. medical and dental insurance.

(Emphasis added.) We note that the statute does not by its terms entitle retired employees to
retain any particular level of coverage Rather it entitles them to continue to participate in the
group in which they previously participated However in that respect these provisions are not a
model of clarity. The initial clause indicates generally that the retired employee may participate
in the same employee sponsored insurance “gro_up" indefinitely, while the second requires
inclusion in the same "gEi_p" as active employees for premium and coverage purposes only until
age 65.

Resolution of this seeming contradiction. pursuant to established rules of statutory
construction. leads to the conclusion that. while retired employees may participate indefinitely in
an employer-sponsored group plan. the premium and level ot`coverage provided to retired
employees 65 years ol` age and over may differ from that provided to then-active employees

Minn. Stat. § 645.17(2) provides that the legislature intends the entire law to be effective
and certain. .=\s noted by the Court in State \'. Perrv. 524 N.W.'.Id 21 (Minn. App. 1994), "a
construction which would give no effect to [a] part of the statute. is to be avoided." § at 23.

Minn. Stat. § ()4:'\.2(). subd. l provides that "when a general provision in a law is in
conflict with a special provision ot`the same or another la\v. the two shall be construcd. if

possible. so that effect may he given to l)oth." ll` that cannot be done then the special provision

will prevail.

Patricta A. Maloney
A.rny E. Mace
Page 3

In this situation subparagraph (b) plainly is more specific and limiting than the initial
clause of the subdivision l'~`urthermoret if subdivision 2b were interpreted to require that the
same coverage be made available to retired employees before and after age 65, no effect would
be given to that part of subparagraph (b) which limits the mandatory inclusion With the active
employee group to retired employees under 65 years of age. To have meaning subparagraph (b)
must be interpreted to imply that premium and coverage levels for employees 65 years of age and
older may differ from those for active employees and younger retirees.

Thus it is our opinion that local government employers including District 622 are not`
required to make available to retired employees 65 'years of age or older the same coverage as

that provided at the time of retirement. or that available to currently active employees

Very truly yours.

l-IUBERT l-I. HUMPHREY Ill
Attorrtey General

KENNETl-I E. RASCHKE. JR.
Assistant Attomey General